Conviction is for keeping a disorderly house; punishment fixed at a fine of $200 and confinement in the county jail for a period of twenty days.
We find no statement of facts. Copied in the record is the stenographer's notes in question and answer form. This does not comply with the law requiring a succinct statement of the facts. Code of Crim. Proc., Art. 844C. This court has so held on numerous occasions. Ferguson v. State, 83 Tex.Crim. Rep., and cases therein cited; Mooney v. State, 73 Tex. Crim. 122; Felder v. State, 59 Tex.Crim. Rep.; Margrave v. State, 53 Tex.Crim. Rep.; Fox v. State, 53 Tex. Crim. 150.
In the absence of the statement of facts, the bills of exceptions complaining of the charge of the court present no error. No other bills are found.
The judgment is affirmed.
Affirmed.